DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive. The applicant contends in part:

 “….All of the methods utilized in the prior art require the sterile implant to be removed from its packaging in a dry and unlubricated state, and inserted into a secondary device which may or may not have lubricant to aid in the passage of the implant through the funnel…..A search of the Quiros reference for the word “lubricant” does turn out three lines where a lubricant is discussed. At paragraph [0062], Quiros merely states that the implant may be lubricated, and then infers that the lubricated implant may be loaded into the introducer. It says nothing about lubricating the interior of the introducer……or example, as shown in FIGS. 18 and 19, a separate sterile package 320 may be sized and/or shaped so as to contain implant 12 therein. As illustrated, package 320 may have the shape of a hemisphere with a diameter suitable for enclosing a specified sized and volume of implant 12 (e.g., a breast implant). In some examples, a pull-tab opening 322 may be integrated into either side of the sterile package 320. The opposing side 
may be covered by a Tyvek material used in packaging sterile medical devices or other suitable material for sterile packaging. The Tyvek lid or other portion of the package may also include a separate injection port (not shown) that may further
accommodate injection of sterile saline and/or lubricant. Note, however, that while Quiros does appear to disclose a method of aseptically injecting lubricant into container 320 to lubricate the implant, the implant must then be opened to load the implant into the introducer…..”


The examiner disagrees.  Quiros et al.  discloses that “….The Tyvek lid or other portion of the package may also include a separate injection port (not shown) that may further accommodate injection of sterile saline and/or lubricant. 

[0083] As shown in FIG. 20, for example, package 320 may be used in conjunction with introducer device 150. Alternatively, package 320 may be used in conjunction with any introducer device described herein. In some examples, package 320 may include features complementary to features of a nozzle (e.g., nozzle 110, nozzle 158, nozzle 248, nozzle 298, etc.) or a distal end of a shaft (e.g., shaft 16, shaft 52, shaft 152, shaft 182, shaft 272, etc.) to allow the introducer device to connect to package 320.

	It is obvious to one having ordinary skill in the art that the Tyvek lid as disclosed may include an injection port which intern delivered “sterile” saline or lubricant and that the term sterile is synonymous with aseptic as argued.  Quiros et al. further discloses that the Tyvek lid may be alternative used in conjunction with “any” introducer (keeping in mind that the lid would have the injection port) and does not have to be opened to load the implant as contended and would thus provide a "touchless" implantation procedure [0081-0084].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




claims 7, 9-10, 12-13, 15-16, 19, 23 are rejected under 35 U.S.C. 103 as being
unpatentable over Chacon Quiros et al. 2019/0125401 (hereafter Quiros) in view of
Viquez et al. 2021/0338280. Quiros discloses the invention as claimed noting for
example figures 7B , 18-20comprising:

    PNG
    media_image1.png
    235
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    182
    407
    media_image2.png
    Greyscale
\

Claims 7, 9-10, 12-13, 15-16, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chacon Quiros et al. 2019/0125401 (hereafter Quiros) in view of Viquez et al. 2021/0338280. Quiros discloses the invention as claimed noting for example figure 7B, 18-30 etc. comprising: 
A method for implanting an implant into a body pocket, comprising: providing an introducer body (52) having a holding portion (54) disposed at a distal end of the introducer and a nozzle portion (110) disposed at a proximal end of the introducer body, the nozzle portion having an injection port (e.g. 104) disposed at a proximal end of the nozzle portion, the injection port configured to provide aseptic resealable access to an interior of the introducer body; providing an extrusion force applicator mounted over a distal opening of the introducer body (108);

aseptically adding lubricant to the interior of the introducer to lubricate the interior of the introducer, the extrusion force applicator, and the implant disposed within the introducer,
 ( Noting [0082-0084] Quiros et al.  discloses that “….The Tyvek lid or other portion of the package may also include a separate injection port (not shown) that may further accommodate injection of sterile saline and/or lubricant. 

[0083] As shown in FIG. 20, for example, package 320 may be used in conjunction with introducer device 150. Alternatively, package 320 may be used in conjunction with any introducer device described herein. In some examples, package 320 may include features complementary to features of a nozzle (e.g., nozzle 110, nozzle 158, nozzle 248, nozzle 298, etc.) or a distal end of a shaft (e.g., shaft 16, shaft 52, shaft 152, shaft 182, shaft 272, etc.) to allow the introducer device to connect to package 320.

	It is obvious to one having ordinary skill in the art that the Tyvek lid as disclosed may include an injection port which intern delivered “sterile” saline or lubricant and that the term sterile is synonymous with aseptic.  Quiros et al. further discloses that the Tyvek lid may be alternative used in conjunction with “any” introducer (keeping in mind that the lid would have the injection port) and does not have to be opened to load the implant as contended and would thus provide a "touchless" implantation procedure [0081-0084].
Quiros et al. further discloses applying pneumatic or fluid pressure through the port to the extrusion force applicator to apply an extrusion force against the implant to force the implant through [[a]] the nozzle of [[an]] the introducer body into a body pocket (see [0007-0001 1;0043] which discloses use of a compressed gas which equates to a pneumatic pressure); applying a pressure source to the port of the introducer (this may be interpreted as compressed gas/air see [0061]); and including a flexible polymeric sheathing.
However Quiros does not discloses providing a cap, the cap mounted over the extrusion force applicator and configured to be attached to the introducer body, the cap also have a port mounted on a distal end of the cap, the port configured to receive a source of gas or fluid. Noting figures 14a-14D, Viquez et al. teaches an introducer device which utilizes a cap assembly [0068] and lubricious biocompatible lubricants. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Quiros and provide a cap to the distal end of the applicator in order to add additional fluid and/or to remove unwanted medium from the chamber.

Allowable Subject Matter

Claims 11, 14, 18, 20-22, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 9, 2022